Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-13-18 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Ushida et al. (US 2017/0336632).
Regarding claim 1, Ushida (Fig. 8 and 9) discloses a drive device comprising:
a drive part (62); and
a movable member (67) structured to be moved by a drive force of the drive part (“67 linearly moves” as discussed in [0041]);
wherein the movable member comprises a main body part (eg. the bottom portion) and a support part (eg. 67a, 67b, etc.) which supports a supported member (38); and
wherein the support part comprises:
an elastic support part (eg. 67b and 69, “elastically deformed” discussed in [0059]) which urges the supported member (seen in Fig. 9); and
a fixed support part (eg. 67a) which is provided so as to face the elastic support part (seen on the opposite side of both 67b and 69 in Fig. 8) in a moving direction of the movable member (eg. the left to right direction, shown in Fig. 8) and supports the supported member urged by the elastic support part (67a, 67b, and 69, together with 68, are used to “sandwich” supported member 38, as seen in Fig. 9). 

Regarding claim 2, Ushida discloses a drive device as discussed above, wherein the elastic support part comprises:
an elastic member (69) which is abutted with the supported member to urge the supported member toward the fixed support part (seen in Fig. 9, 69 urges supported member 38 to the right, towards fixed support part 67a); and
an elastic member fixing part (67b) which holds the elastic member (“69 attached to the surface of the second wall 67 b” as discussed in [0056]), and the elastic member fixing part is provided in the main body part (67b is in 67, seen in Fig. 8 and 9). 

Regarding claim 3, Ushida discloses a drive device as discussed above, wherein the elastic member is a plate spring (“plate spring” discussed in [0063]). 

Regarding claim 4, Ushida discloses a drive device as discussed above, wherein the elastic member comprises a fixed plate part (the vertical part of 69, on the left side) attached to the elastic member fixing part (69 is “attached to the surface of the second wall 67 b” as discussed above, see [0056]) and an elastically deformable plate part which is extended from an end part of the fixed plate part (the “right half” of 69) and is elastically deformable (shown deforming in Fig. 9), the elastically deformable plate part comprises a first elastic part extended from the end part of the fixed plate part (the upper right portion of 69, extending from the vertical fixed portion on the left) and a second elastic part extended from an end part of the first elastic part (the bottom right portion of 69), and the second elastic part comprises an abutting part which is abutted with the supported member (the abutting part of 69 shown in contact with 38 in Fig. 9). 

Regarding claim 26, Ushida discloses a drive device as discussed above, wherein the supported member (38) is a protruded piece which is protruded from a reflector (seen protruding from the bottom of the structure including 30 and 15, seen in Fig. 2) structured to reflect a display light (15 is used to reflect light 16, as discussed in [0033], seen also in Fig. 1), the reflector capable of being turned with a turnable shaft (shaft portions 31,32 are turned through bearings 41,42) perpendicular to an optical axis of the display light as a center (the shaft 31,32 has an axis in/out from the view in Fig. 2, while the optical axis of the display light is left/right, the axis 34 of 31,32 also seen in Fig. 3), the protruded piece is elastically held between the elastic support part and the fixed support part in a moving direction of the movable member (38 is inserted between 69 and 67a, seen in more detail in Fig. 9), and the reflector is turned through the protruded piece by moving the movable member by the drive part (movement by 60 causes 38 to move as discussed above) to adjust a projection direction of the display light (“adjusting the tilt angle” of the mirror discussed in [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida as applied to claim 4 above, and further in view of Kurita et al. (US 2017/0288329).
Regarding claim 5, Ushida discloses a drive device as discussed, wherein the abutting part is a bent part (the bottom right of 69 is shown bent in Fig. 9) which is formed by bending the second elastic part (as discussed previously, the bottom right part of 69 is the second elastic part).
However, Ushida fails to teach or suggest wherein a tip end part of the second elastic part is directed to an opposite side to the supported member. 
Kurita (Fig. 3 and 4) discloses an elastic member (5) which is a plate spring (see [0024]) comprising a fixed plate part (11) attached to the elastic member fixing part (11 is attached to fixing portion 3) and an elastically deformable plate part which is extended from an end part of the fixed plate part (eg. including 21, 23, and 25) and is elastically deformable (shown deforming in Fig. 3B), the elastically deformable plate part comprises a first elastic part extended from the end part of the fixed plate part (shown as the rounded portion extending to the right of 11) and a second elastic part extended from an end part of the first elastic part (including 21, 23, 25, etc.), and the second elastic part comprises an abutting part (eg. 23 and 25) which is abutted with a supported member (23 shown contacting supported member 35 in Fig. 4B);
wherein the abutting part is a bent part (23 and 25 shown bent in Fig. 3) which is formed by bending the second elastic part so that a tip end part (25A) of the second elastic part is directed to an opposite side to the supported member (25 is directed downwards, away from 35, as seen in Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate spring of Ushida so a tip end part of the second elastic part is directed to an opposite side to the supported member as taught by Kurita because this increases the pressure of the spring, improving the holding force of the elastic part (see [0029]).

Regarding claim 6, Ushida discloses a drive device as discussed, however fails to teach or suggest wherein the first elastic part is extended on an extension line of the fixed plate part, and the second elastic part is extended at an acute angle with respect to the first elastic part. 
Kurita (Fig. 3 and 4) discloses an elastic member (5) which is a plate spring (see [0024]) comprising a fixed plate part (11) attached to the elastic member fixing part (11 is attached to fixing portion 3) and an elastically deformable plate part which is extended from an end part of the fixed plate part (eg. including 21, 23, and 25) and is elastically deformable (shown deforming in Fig. 3B), the elastically deformable plate part comprises a first elastic part extended from the end part of the fixed plate part (shown as the rounded portion extending to the right of 11) and a second elastic part extended from an end part of the first elastic part (including 21, 23, 25, etc.), and the second elastic part comprises an abutting part (eg. 23 and 25) which is abutted with a supported member (23 shown contacting supported member 35 in Fig. 4B);
wherein the first elastic part is extended on an extension line of the fixed plate part (the rounded portion on the right extends horizontally from 11, as seen in Fig. 3), and the second elastic part is extended at an acute angle with respect to the first elastic part (seen in Fig. 3A, 21 is at an acute angle to the horizontal portion of the first elastic part, which extends from 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate spring of Ushida so the first elastic part is extended on an extension line of the fixed plate part, and the second elastic part is extended at an acute angle with respect to the first elastic part as taught by Kurita because this increases the pressure of the spring, improving the holding force of the elastic part (see [0029]).

Regarding claim 7, Ushida and Kurita disclose a drive device as discussed above, and Kurita further discloses wherein a first supporting point part is formed between the fixed plate part and the first elastic part (the point at the right edge of 3, where support for 11 stops), the first supporting point part is located in a boundary part between a region where the elastic member is held by the elastic member fixing part and a region where the elastic member is not held by the elastic member fixing part (as seen in Fig. 3, 11 is supported by 3 to the left, while the elastic member does not contact 3 on the right), and the first elastic part is elastically deformable with respect to the fixed plate part with the first supporting point part as a supporting point (11 remains in contact with 3 at the right edge, and so that edge will supply support when the elastic part is deformed, as seen in Fig. 3B and Fig. 4). 
It would have been obvious to one of ordinary skill in the art to combine Ushida and Kurita for the same reasons as discussed above.

Regarding claim 11, Ushida discloses a drive device as discussed above, wherein the elastic member fixing part (67b) comprises a protruded part which is protruded from the main body part (67b shown protruding from 67 in Fig. 8).
However, Ushida fails to teach or suggest wherein the protruded part comprises a relief part formed to avoid an interference with the elastically deformable plate part. 
Kurita (Fig. 3 and 4) discloses an elastic member (5) which is a plate spring (see [0024]) comprising a fixed plate part (11) attached to the elastic member fixing part (11 is attached to fixing portion 3) and an elastically deformable plate part which is extended from an end part of the fixed plate part (eg. including 21, 23, and 25) and is elastically deformable (shown deforming in Fig. 3B), the elastically deformable plate part comprises a first elastic part extended from the end part of the fixed plate part (shown as the rounded portion extending to the right of 11) and a second elastic part extended from an end part of the first elastic part (including 21, 23, 25, etc.), and the second elastic part comprises an abutting part (eg. 23 and 25) which is abutted with a supported member (23 shown contacting supported member 35 in Fig. 4B);
wherein the elastic member fixing part (3) comprises a relief part formed to avoid an interference with the elastically deformable plate part (seen better in Fig. 1, the fixed portion 3 includes a hollow relief part in between legs 13 to avoid interference with the elastically deformable plate part, for example see 25 in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate spring of Ushida so the protruding part comprises a relief part formed to avoid an interference with the elastically deformable plate part as taught by Kurita because this increases the pressure of the spring, improving the holding force of the elastic part (see [0029]).

Regarding claim 12, Ushida and Kurita disclose a drive device as discussed above, and Kurita further discloses wherein the abutting part is a bent part (23 and 25 shown bent in Fig. 3) which is formed by bending the second elastic part so that a tip end part (25A) of the second elastic part is directed to an opposite side to the supported member (25 is directed downwards, away from 35, as seen in Fig. 4B).
It would have been obvious to one of ordinary skill in the art to combine Ushida and Kurita for the same reasons as discussed above.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida as applied to claim 1 above, and further in view of Cedrone et al. (US 2017/0114879).
Regarding claim 22, Ushida discloses a drive device as discussed above, further comprising a lead screw (64) which is driven and rotated by the drive part (“62 is a means for accurately rotating the feed screw 64” as discussed in [0057]), wherein the movable member comprises a drive force transmission part (66) structured to transmit the drive force of the drive part to the main body part (“67 linearly moves together with the nut 66” as discussed in [0058]), wherein the drive force transmission part comprises a first threaded part (the “threads” of nut 66) which is threadedly engaged with the lead screw to move the main body part in an axial line direction of the lead screw accompanied with rotation of the lead screw (“nut 66 screwed into the feed screw 64” as discussed in [0056], and so 66 includes threads). 
Cedrone (Fig. 5B) discloses a lead screw (510) which is driven and rotated by the drive part (“lead screw 510 turns (i.e., rotated by motor 505)” as discussed in [0063]), wherein the movable member comprises a drive force transmission part (562) structured to transmit the drive force of the drive part to the main body part (562 can “translate along lead screw 510 as lead screw 510 rotates” as discussed in [0065]) and a pressurization applying part (including 564 and 566) which is separately provided from the main body part (seen in Fig. 5B, 566 is not part of the main body), wherein the drive force transmission part comprises a first threaded part (the “first nut inner threads”) which is threadedly engaged with the lead screw (“First nut 562 has a set of first nut inner threads… to engage the threads of lead screw 510,” see [0065]), and wherein the pressurization applying part comprises a second threaded part (“second nut 564 has a set of second nut inner threads”) which is threadedly engaged with the lead screw (similarly to above, “to engage the threads of lead screw 510” as discussed in [0065]), and pressurization is applied between the first threaded part and the second threaded part (566 is used to push “first nut 562 and second nut 564 together or apart by spring force” as discussed in [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ushida to include a pressurization applying part as taught by Cedrone because this prevents backlash when the lead screw is rotated (see [0009]).

Regarding claim 23, Ushida and Cedrone disclose a drive device as discussed above, and Cedrone further discloses wherein the drive force transmission part comprises a first nut member comprising the first threaded part which is separately provided from the main body part (seen in Fig. 5B, the first nut 562 has inner threads, discussed in [0065], which are separate from the main body), the pressurization applying part comprises a second nut member (564) comprising the second threaded part and an urging member (566) provided between the first nut member and the second nut member (seen in between 562 and 564 in Fig. 5B), the main body part comprises a nut arrangement part (530) where the first nut member and the second nut member are disposed (seen in Fig. 5B, 562 and 564 are inside 530), and the first nut member and the second nut member are disposed in the nut arrangement part in a state that turnings of the first nut member and the second nut member with respect to the main body part are restricted (“counter rotation mechanism can prevent first nut 562 from backing out” as discussed in [0072]). 
It would have been obvious to one of ordinary skill in the art to combine Ushida and Kurita for the same reasons as discussed above.

Regarding claim 24, Ushida and Cedrone disclose a drive device as discussed above, and Cedrone further discloses wherein the nut arrangement part (530) comprises a drive force receiving part (inner threads 536, shown in Fig. 5B) formed to receive the drive force of the drive part through the first nut member (“first nut 562 includes outer threads and piston 530 includes inner threads 536 (as shown in FIG. 5B) such that first nut 562 can screw into piston 530” as discussed in [0072]), and pressurization is applied to the first nut member by the urging member through the drive force receiving part (pressure on the first nut 562 causes the spring 566 to “push” against the first and second nut in an “axial direction” as discussed in [0068]). 
It would have been obvious to one of ordinary skill in the art to combine Ushida and Kurita for the same reasons as discussed above.

Regarding claim 25, Ushida and Cedrone disclose a drive device as discussed above, and Cedrone further discloses wherein the urging member is a coil spring (566 is a coil spring as seen in Fig. 5A), the lead screw is penetrated through an inner side of the coil spring (as seen in Fig. 5B, see also [0067] which discusses how the “lead screw 510 passes through… compression spring 566”), and the urging member is disposed between the drive force receiving part and the second nut member (the spring 566 is above the drive force receiving part 536 and below the second nut number 564). 
It would have been obvious to one of ordinary skill in the art to combine Ushida and Kurita for the same reasons as discussed above.
Allowable Subject Matter
Claims 8-10 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Ushida discloses a drive device as discussed, wherein the elastic member fixing part comprises a protruded part protruded from the main body part (seen as a small bump in the bottom 69 in Fig. 9).
However, Ushida fails to teach or suggest a restriction part provided in the protruded part, the restriction part comprises a gap space between the protruded part and the restriction part, into which the fixed plate part is inserted, and the restriction part restricts a movement of the fixed plate part in a direction intersecting an inserting direction of the fixed plate part to the gap space. 

Fukuchi et al. (US 2011/0187626) discloses a restriction part for a plate spring (18) which comprises gap space (17) into which the fixed plate part is inserted (19 is inserted into 17, see Fig. 1b), and the restriction part restricts a movement of the fixed plate part in a direction intersecting an inserting direction of the fixed plate part to the gap space (as seen when the spring is deformed in Fig. 1b). 

However, none of the currently cited references of record teaches or suggests “wherein the restriction part is provided in the protruded part” or the “gap space between the protruded part and the restriction part” when combined with each of the other currently cited claim limitations.

Claims 9 and 10 are dependent upon claim 8 and so would be allowable for the same reasons.

Claim 13 recites limitations substantially identical to those of claim 8, merely dependent upon claim 11 instead of claim 4, and so would be allowable for the same reasons.

Regarding claim 14, Ushida and Kurita disclose a drive device as discussed above, and Kurita further discloses wherein the relief part is formed at an edge part of the protruded part (eg. the left edge in Fig. 3) which faces the second elastic part (eg. the left edge faces 25), and the relief part has a width wider than a width of the second elastic part (seen best in Fig. 1, the gap that allows 25 to have free movement downwards is wider than the width of 25).  

However, none of the currently cited references of record teaches or suggest “wherein the relief part is a stepped part formed in the protruded part” when combined with each of the other currently claimed limitations.

Regarding claim 15, Ushida discloses a drive device as discussed above, wherein the elastic member fixing part comprises a protruded part protruded from the main body part (67b protrudes from 67, as seen in Fig. 8).
However, Ushida fails to teach or suggest a reinforcing rib which connects the protruded part with the main body part.

Noro et al. (US 2017/0184183) discloses an elastic fixing part (10) including a reinforcing rib (24).

However, none of the currently cited references of record teaches or suggest “a reinforcing rib which connects the protruded part with the main body part, and the reinforcing rib is formed in a plate shape which is extended toward the fixed support part on a side facing the fixed support part of the protruded part” when combined with each of the other currently claimed limitations.

Claims 16 and 17 are dependent upon claim 15 and so would be allowable for the same reasons.

Regarding claim 18, Ushida discloses a drive device as discussed above, and additionally teaches “rich in rigidity” for portions of the drive device (see [0044]).

However, none of the currently cited references of record teaches or suggest “wherein a rigidity of a material of the fixed support part is higher than a rigidity of a material of the main body part and the fixed support part is partly embedded and fixed to the main body part” when combined with each of the other currently claimed limitations.

Claims 19-21 are dependent upon claim 18, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691